Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 09/23/2022 has been entered. Claims 47-64 are pending.
Claims 47-59 and currently under consideration. Claims 60-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
  
Withdrawn Objections and/or Rejections
The rejection of claims 47-59 on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 and 15-18 of US Patent No. 10,745,485 B2 is withdrawn in view of the terminal disclaimer filed on 09/23/2022.

The provisional rejection of claims 47-59 on the ground of nonstatutory double patenting as being unpatentable over claims 28-30 of co-pending application No. 16/628,713 is withdrawn in view of Applicant’s argument. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 47-53 and 56-59 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claim 47 is drawn to a composition comprising an antibody or antigen-binding fragment thereof comprising: a) aCD25-a-686-HCDR3 amino acid sequence (SEQ ID NO: 4) as variable heavy chain complementarity determining region 3; b) a variable heavy chain complementarity determining region 1 (HCDR1) selected from the group consisting of GTFSSLAIT (SEQ ID NO: 10), GTFSSLAIS (SEQ ID NO: 2), GTFSALAIS (SEQ ID NO: 11) and GTFSSLAIF (SEQ ID NO: 12); c) a variable heavy chain complementarity determining region 2 (HCDR2) selected from the group consisting of AIIPVFGTASYAQKFQG (SEQ ID NO: 13), GIIPIFGDASYAQKFQG (SEQ ID NO: 14), GIIPIFGDANYAQKLQG (SEQ ID NO: 15), GIIPLFGRANYAQKFQG (SEQ ID NO: 16) and GIIPVFGQANYAQKFQG (SEQ ID NO: 17); d) aCD25-a-686-LCDR1 amino acid sequence (SEQ ID NO: 6) as variable light chain complementarity determining region 1; e) aCD25-a-686-LCDR2 amino acid sequence (SEQ ID NO: 7) as variable light chain complementarity determining region 2; and f) aCD25-a-686-LCDR3 amino acid sequence (SEQ ID NO: 8) as variable light chain complementarity determining region 3; and a pharmaceutically acceptable carrier or excipient. Claims 48-53 and 56-59 depend from claim 47. The claims do not require the antigen binding specificity for the antibody or antigen-binding fragment thereof in the composition. 

It has been well established in the art that the antigen binding specificity is critical for the functional activities of an antibody. It is also well established in the art that the formation of an intact antigen binding site of an antibody routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context framework sequences that maintain their required conformation are required in order to produce an antibody having antigen binding function and that proper association of heavy and light chain variable regions is required to form a functional antigen binding site (Paul, Fundamental Immunology, 3rd Edition, 1993, pages 292-295; in particular page 293, column 1, lines 3-8; column 1, line 31 to column 2, line 9; column 2, lines 27-30). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformation, although in some cases, framework residue also contact antigen. 

With respect to claims 53 and 56-57, the claims are drawn to a composition comprising a bispecific antibody or an multispecific antibody that comprises the antibody of claim 47 or a composition comprising an antibody that does not inhibit the binding of IL-2 to CD25 or the signaling of IL-2 via CD25. Claim 53 does not require that the therapeutic agent or diagnostic agent possess any structural features. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification does not disclose a bispecific antibody or an multispecific antibody that comprises the antibody of claim 47; the specification does not disclose an antibody that does not inhibit the binding of IL-2 to CD25 or the signaling of IL-2 via CD25. Thus, the instant disclosure does not adequately support for the composition recited in claims 53 and 56-57.
Accordingly, in view of the instant disclosure, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of antibodies and thus the composition comprising the antibodies.

Claim Objections
Claims 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             November 13, 2022